Citation Nr: 1826983	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-44 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for history of antral gastritis with currently identified esophagitis and lower esophageal ulcer post-operative. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Subsequent to the issuance of the September 2015 statement of the case, the Veteran, via his representative, submitted additional evidence in October 2015, January 2016, June 2016, and April 2018.  As his substantive appeal was received in November 2015, a waiver of AOJ consideration is not necessary.  See 38 U.S.C. 
§ 7105(e)(1) (2012) (as amended); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may properly consider such newly received evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran was afforded a VA examination in June 2014 so as to determine the nature and severity of his gastrointestinal disability and he submitted a private esophageal conditions Disability Benefits Questionnaire (DBQ) dated in January 2016.  However, the Board finds that, as the Veteran testified to additional gastrointestinal symptomatology at his March 2018 Board hearing, a remand is necessary in order to afford him a contemporaneous VA examination so as to address the current nature and severity of his gastrointestinal disability.  In this regard, the Veteran reported that he had difficulty with heart burn, epigastric pains, dysphagia, nausea, and vomiting.  He further indicated that he recently had three esophageal strictures, and currently had a hiatal hernia that may require an operation.  The Veteran stated that he believed his symptoms had worsened in terms of severity/frequency over the years as he had tried several avenues of treatment, to include over-the-counter medications, prescription medications, strictures, and surgery, but his symptoms had not been relieved.  Furthermore, the Veteran noted that he experienced a lot of burning, gas bubbling in his stomach , and abdominal cramping, which occurred approximately 1-3 times a day, and pain occasionally came up to his chest area and his left shoulder.  Therefore, as the evidence suggests that the Veteran's gastrointestinal symptomatology may have increased in severity since the June 2014 VA examination/January 2016 private DBQ, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected history of antral gastritis with currently identified esophagitis and lower esophageal ulcer post-operative.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected history of antral gastritis with currently identified esophagitis and lower esophageal ulcer post-operative, to include the functional impact such has on his daily life and employment.  

A rationale should be provided for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

